Richard M. RINALDO, a.k.a. Muhammed Abdul Muhammed, Plaintiff-Appellant,

                                                      v.
                  G. CORBETT, Major, B. Law, Captain, et. al., Defendants-Appellees.

                                               No. 99-10801.

                                      United States Court of Appeals,
                                              Eleventh Circuit.

                                                July 13, 2001.

Appeal from the United States District Court for the Southern District of Florida. (No. 92-07185-CV-JAG),
Jose A. Gonzalez, Jr., Judge.
Before ANDERSON, Chief Judge, and FAY and BRIGHT*, Circuit Judges.

        ANDERSON, Chief Judge:

        The appellant Richard M. Rinaldo, a/k/a, Muhammed Abdul Muhammed, joined with three other

inmates, to file the instant pro se suit under 42 U.S.C. § 1983 against Broward County and individual

employees of the County Jail1 (collectively "Defendants"), alleging that the Defendants violated the inmate's

First Amendment rights by, inter alia, failing to provide a pork-free diet and Muslim religious leaders and

services. After a trial on the religious diet claim, the jury found in favor of Rinaldo and awarded him ten

dollars in damages. Rinaldo, the only plaintiff purporting to appeal to this court, raises a myriad of issues.2
In this published opinion, we will address only two issues: (1) our appellate jurisdiction; and (2) Rinaldo's
claim that the district court erred in declining to enforce his ten-dollar judgment and permitting his award to

be applied against a separate liability owed by him to Broward County. After concluding that we have
appellate jurisdiction, we reject Rinaldo's argument with respect to the set-off issue. We resolve Rinaldo's

other claims in an unpublished appendix to this opinion.

        Rinaldo was incarcerated at the Broward County Jail as a pretrial detainee on charges of armed
robbery and attempted murder from September 4, 1991, through March 26, 1993. After leaving the jail,



    *
     Honorable Myron H. Bright, U.S. Circuit Judge for the Eighth Circuit, sitting by designation.
    1
    The original defendants were: Major Gary Corbett, Captain Barbara Law, Chaplain Rick Braswell,
and Lieutenant J. Elkins, Jack Foster and R. McKinley, all of whom were employed at the Broward
County Jail at the relevant time.
    2
    The other plaintiffs were: Douglas M. Jackson, Sr., Dwayne I. Parker and Mickey L. Saunders.
Because only plaintiff-Rinaldo appeals, only facts relevant to him necessitate repetition herein.
Rinaldo was arrested and convicted of first degree murder. He is currently on death row, under maximum
security, in a Florida prison.

        This case arrives here after a seven-year sojourn through the district court, which need not be

reiterated in toto. It suffices to explain that this suit was filed on November 23, 1992, originally seeking

monetary, injunctive, and declaratory relief. By March 1999 when a jury trial was held, only on the plaintiffs'

religious diet claim remained. The jury found in favor of Rinaldo on this issue, and awarded him ten dollars

in damages. The trial court entered a final judgment in Rinaldo's favor on March 10, 1999.

        Thereafter, Rinaldo filed four post-trial motions. First, on March 19, 1999, Rinaldo filed a motion
to tax costs against the Defendants. On the same day, Rinaldo filed a motion to extend the time for filing his

notice of appeal. Third, on March 30, 1999, Rinaldo filed a motion for the entry of a declaratory judgment.

And, on April 1, 1999, Rinaldo filed a motion to enforce the judgment in his favor.
        On April 12, 1999, the district court denied the motion for the entry of declaratory judgment. The

following day, April 13, the court denied the motion to extend the time for filing a notice of appeal. And,
finally, on May 24, the district court granted in part, and denied in part, Rinaldo's motion to tax costs, and
denied Rinaldo's motion to enforce the judgment in his favor.

        In the meantime, on April 23, Rinaldo filed his first notice of appeal from the March 10 judgment
and any and all orders against him or in favor of the defendants. On June 7, 1999, Rinaldo filed an amended
notice of appeal, purporting to appeal all orders listed in his original notice of appeal, as well as the court's

May 24th order.
                                       APPELLATE JURISDICTION

         Sua sponte, we must first determine our appellate jurisdiction over the litany of issues Rinaldo raises

on appeal. Rinaldo's April 23, 1999, notice of appeal was untimely as to the judgment entered on March 10,

1999, because the notice was filed more than thirty days from the entry of final judgment on March 10. See

Fed. R.App. P. 4(a)(1)(A) and 26(a)(3). "This 30-day time limit is 'mandatory and jurisdictional.' "3 See

Browder v. Dir., Illinois Dep't of Corrections, 434 U.S. 257, 264, 98 S.Ct. 556, 561, 54 L.Ed.2d 521 (1978).

Thus, in order for us to have appellate jurisdiction over the March 10 judgment and the orders that predate

it, Rinaldo must have either filed a motion which would toll the appeal period, or he must have filed a


    3
     Specifically, Federal Rule of Appellate Procedure 4(a)(1)(A) explains that "[i]n a civil case, except
as provided in Rules 4(a)(1)(B), 4(a)(4), and 4(c), the notice of appeal required by Rule 3 must be filed
with the district clerk within 30 days after the judgment or order appealed from is entered."
document within Rule 4's thirty-day time limit that we may construe as his notice of appeal.
         Rinaldo's March 19, 1999, motion for extension of time to file his notice of appeal is the only motion

filed within Rule 4's 30-day time frame that might be considered his notice of appeal.4 In Smith v. Barry, 502

U.S. 244, 112 S.Ct. 678, 116 L.Ed.2d 678 (1992), the Supreme Court examined whether a pro se appellant's

brief could constitute a notice of appeal when filed within the time prescribed by Rule 4. The Court reasoned

that Federal Rule of Appellate Procedure "3(c) governs the content of notices of appeal," and that its

requirements are to be "liberally construe[d]." Id. at 247-48, 112 S.Ct. at 681. Rule 3(c)(1) explains that a

notice of appeal "must ... (A) specify the party or parties taking the appeal ... (B) designate the judgment,

order, or part thereof being appealed; and (C) name the court to which the appeal is taken." Fed. R.App. P.

3(c)(1). Barry explains that in determining whether a document may be construed as a notice of appeal, we

must first ask if "the litigant's action is the functional equivalent of what ... [R]ule [3] requires." Id. at 248,

112 S.Ct. at 681-82 (quoting Torres v. Oakland Scavenger Co., 487 U.S. 312, 316-17 108 S.Ct. 2405, 2408-

09 (1988)).

         Next, Barry illuminates the second requirement of Rule 3; an intent component. In so doing, the

Court notes that "a notice of appeal must specifically indicate the litigant's intent to seek appellate review,
[as] the purpose of this requirement is to ensure that the filing provides sufficient notice to other parties and

the courts." Id., 112 S.Ct. at 682. Thus, the touchstone of Rule 3's intent prong is the "the notice afforded

by a document, not the litigant's motivation in filing it." Id., 112 S.Ct. at 682.

         In 1993, after Barry, Rule 3(c) was amended, in part, and subdivided. Now, Rule 3(c)(4) directs that

"[a]n appeal must not be dismissed for informality of form or title of the notice of appeal, or for failure to
name a party whose intent to appeal is otherwise clear from the notice." Fed. R.App. P. 3(c)(4). Explaining

this new subsection, the 1993 Advisory Committee Notes state that:

        Finally, the rule makes it clear that dismissal of an appeal should not occur when it is otherwise clear
        from the notice that the party intended to appeal. If a court determines it is objectively clear that a
        party intended to appeal, there are neither administrative concerns nor fairness concerns that should
        prevent the appeal from going forward.

Fed. R.App. P. 3(c), 1993 Advisory Committee Notes. With these changes, it is now "[f]inally ... clear" that
the intent test of Rule 3(c) focuses on whether it is "objectively clear that a party intended to appeal."



    4
     Such a motion, however, does not toll the appeal period. See Fed. R.App. P. 4(a)(4) (listing
post-trial tolling motions). In light of our decision, we need not address whether or not any of Rinaldo's
other post-trial motions toll the appeal period.
Therefore, in determining whether a post-judgment motion may be construed as a notice of appeal, the
objective intent standard, as well as Rule 3(c)(1)'s three-part requirement, form the proper test.

         Applying the Rule 3(c) paradigm in this case, we conclude that Rinaldo's motion for extension of

time to file his notice of appeal should be construed as a notice of appeal. First, as required by Barry,

Rinaldo's "Notice of Intent/Motion for Enlargement of Time" is the "functional equivalent" of a notice of

appeal because it fulfills the three-prong requirement of Rule 3(c)(1). In the motion, Rinaldo specifies the

"party ... taking the appeal, ... the judgment ... appealed from ... and ... the court to which the appeal is taken."

See Fed. R.App. P. 3(c)(1). As for the intent component, we find this "objective" requirement satisfied as

well. In the motion, Rinaldo specifically states that "Plaintiff Muhammed gives this Court notice that he

intends to appeal ..."5 Thus, his motion, filed within the time frame mandated by Rule 4, is the "functional
equivalent" of what Rule 3(c)(1) requires.

        The Defendants argue that our decision in Harris v. Ballard, 158 F.3d 1164, 1166 (11th Cir.1998)

(per curiam), compels the contrary conclusion, i.e., that the motion to extend the time for filing cannot be

construed as the "functional equivalent" of a notice of appeal. We find Harris distinguishable. There, the

court construed Harris' motion as an indication of uncertainty as to whether he would in fact appeal. Id. at

1166. By contrast, here, Rinaldo stated unequivocally that he did intend to appeal. His motion reads:
"Plaintiff Muhammad gives this court notice that he intends to appeal the jury's award of damages to him and
all pretrial orders entered against him and/or in favor of the defendants to the United States Court of Appeals

for the Eleventh Circuit." Where it is objectively clear that a party intends to appeal, and each prong of Rule

3(c)(1) is fulfilled, the functional equivalence test is satisfied. See Becker v. Montgomery, --- U.S. ----, 121

S.Ct. 1801, 1808, --- L.Ed.2d ---- (2001) ("imperfections in noticing an appeal should not be fatal where no

genuine doubt exists about who is appealing, from what judgment, to which appellate court"). See also

United States v. Smith, 182 F.3d 733, 735-36 (10th Cir.1999) (construing motion for extension of time to file

a notice of appeal as the notice of appeal); Haugen v. Nassau County Dept. of Social Services, 171 F.3d 136,

137-38 (2d Cir.1999) (per curiam) (same); Listenbee v. City of Milwaukee, 976 F.2d 348, 349-51 (7th

Cir.1992) (same). Because the functional equivalent of Rule 3(c)(1) notice was filed within the Rule 4 appeal

period, we have appellate jurisdiction over Rinaldo's appeal from the March 10th final judgment and all the


    5
    Specifically, Rinaldo's motion states: "Plaintiff Muhammad gives this court notice that he intends to
appeal the jury's award of damages to him and all pretrial orders entered against him and/or in favor of the
defendants to the United States Court of Appeals for the Eleventh Circuit."
orders that pre-date it. See Akin v. PAFEC Ltd., 991 F.2d 1550, 1563 (11th Cir.1993) ("When a district court

enters a final judgment, 'all prior non-final orders and rulings which produced the judgment' are merged into

the judgment and subject to review on appeal.").

        Furthermore, because Rinaldo filed a notice of appeal on April 23, we have jurisdiction over the

district court's April 12 order denying Rinaldo's request for the entry of declaratory judgment. See Fed.

R.App. P. 4(a)(1)(A). And, finally, we have appellate jurisdiction over the district court's May 24th order

because Rinaldo filed an amended notice of appeal on June 7, 1999. See id. For the foregoing reasons, we

conclude that we have appellate jurisdiction over all the issues that Rinaldo raises on appeal.

                                              SET-OFF ISSUE

         After the jury found for Rinaldo on his religious diet claim and awarded him ten-dollars in damages,
Rinaldo filed a motion to enforce the ten-dollar damage award. In this motion, Rinaldo asked the district

court to forbid Broward County from attaching or taking any of his ten-dollar award to satisfy the

$250,000.00 civil restitution lien entered against Rinaldo and in favor of Broward County as reimbursement
for incarceration costs for capital offenders pursuant to Fla. Stat. § 960.293(2)(a).6 The district court denied
Rinaldo's motion.

        On appeal, Rinaldo argues that the district court erred in declining to enforce the jury's ten dollar

compensatory damage award under Hankins v. Finnel, 964 F.2d 853 (8th Cir.1992). He argues that, under

Hankins, his award pursuant to 42 U.S.C. § 1983 preempts his state civil restitution lien.

        In Hankins, a state inmate brought suit against a Missouri prison employee for sexual harassment,

and the jury awarded the inmate $1.00 in nominal damages and $3,000.00 in punitive damages. See id. at

854. After the judgment, the state of Missouri filed suit seeking to apply the inmate's § 1983 award to pay

the costs of his incarceration under Missouri's Incarceration Reimbursement Act ("Act"). In a divided panel

decision, the Eighth Circuit held that "[t]o the extent that the Act permits the State to recoup the very monies

it has paid to satisfy a section 1983 judgment against one of its employees, the Act is invalidated under the

Supremacy Clause." Id. at 861. Hankins reasons that "[t]o allow the State to largely recoup this award would


    6
      Fla. Stat. § 960.293(2)(a) (1996), provides that a defendant convicted of a "capital or life felony," is
"liable for incarceration costs and other correctional costs in the liquidated damage amount of $250,000."
Under Fla. Stat. § 960.292(2), " ... upon petition of the local subdivision ... the court ... shall enter civil
restitution lien orders in favor of the ... local subdivisions ..." On July 30, 1998, then-Sheriff of Broward
County, Ken Jenne, obtained a $250,000.00 civil restitution lien against Rinaldo, and in favor of Broward
County, under Fla. Stat. § 960.293, in the Circuit Court of the 17th Judicial Circuit of Florida. See Jenne
v. Muhammed, No. 98-12262(09) (Fla.Cir.Ct.1998).
be inimical to the goals of the federal statute" which are to "compensate victims and to deter future

deprivations of federal constitutional rights." Id. The Eighth Circuit therefore held that the inmate's § 1983

award preempted the state law lien "as it applied in th[at] case." Id.

        We need not address Rinaldo's argument under Hankins that a money judgment for a § 1983 plaintiff

cannot be used to satisfy a civil restitution lien for incarceration costs under Fla. Stat. § 960.293. At the

conclusion of Rinaldo's trial, costs far in excess of his ten-dollar verdict were assessed against him by the

district court pursuant to Federal Rule of Civil Procedure 687 because Rinaldo rejected the Defendants' offer

of judgment.8 See Fed.R.Civ.P. 68. Rindalo owed these costs to the Defendants notwithstanding his

ten-dollar damage award. Under such circumstances, we readily conclude that it is appropriate to apply
Rinaldo's ten-dollar money judgment toward Rinaldo's liability to the County for costs arising out of the same

case. The judgment of the district court declining to enforce Rinaldo's ten-dollar judgment and refusing to

require the County to pay the ten-dollar judgment to Rinaldo is affirmed on this alternative ground. In light

of this disposition, we need not address the Hankins issue raised by Rinaldo.9

                                              CONCLUSION
        For the foregoing reasons, the judgment of the district court with respect to these issues is




    7
     Federal Rule of Civil Procedure 68 provides, in relevant part, that:

                At any time more than 10 days before the trial begins, a party defending against a claim
                may serve upon the adverse party an offer to allow judgment to be taken against the
                defending party for the money or property or to the effect specified in the offer, with
                costs then accrued.... An offer not accepted shall be deemed withdrawn.... If the
                judgment finally obtained by the offeree is not more favorable than the offer, the offeree
                must pay the costs incurred after the making of the offer. The fact that an offer is made
                but not accepted does not preclude a subsequent offer.
    8
     Prior to the jury trial, the Defendants made a written offer of judgment to Rinaldo in the amount of
$1,001.00 pursuant to Rule 68. Rinaldo refused the offer and elected to proceed to trial where the jury
awarded him ten-dollars. After trial, the Defendants filed a motion to tax costs incurred after Rinaldo
rejected the Defendants' offer of judgment with supporting affidavits listing $802.02 in post-offer costs.
The district court found that, although Rinaldo was the prevailing party, Rinaldo rejected the Defendants'
offer of judgment and was awarded less than the amount of the offer. The district court concluded that,
under such circumstances, Rule 68 required Rinaldo to pay the Defendants' post-offer costs totaling
$802.02. Thus, the court entered an order requiring Rinaldo to pay $802.02 in costs to the Defendants.
    9
     We do note, however, that the Eighth Circuit has limited Hankins by holding that an inmate's § 1983
award may constitutionally be applied to a victim restitution lien imposed on an inmate's assets because
such an application is not inimical to the goals of § 1983. See Beeks v. Hundley, 34 F.3d 658 (8th
Cir.1994).
AFFIRMED.10




    10
       The rest of Rinaldo's arguments on appeal are addressed in a separate, unpublished appendix, which
also affirms the district court's judgment with respect to Rinaldo's other claims. Thus, the judgment of the
district court is affirmed.